Title: From Thomas Boylston Adams to John Quincy Adams, 27 December 1807
From: Adams, Thomas Boylston
To: Adams, John Quincy



Dear Brother
Quincy 27th: December 1807

I returned from Dedham on Friday morning, and found your letter of the 14th. The Court of Common Pleas dispatched business rather faster than usual, on account of Christmas; but there was business enough left unfinished to have occupied a day or two more.
I am glad to find you are satisfied with my sale of your wood—I believe, no body has done better since, though sundry lots have been disposed of at publick sale. If Congress should declare war against GB. the price of wood, in the vicinity of Boston, would doubtless be considerably higher, than it is or has been, but, as I could not absolutely, calculate upon such an event, I am, as yet, well pleased with my private bargain for the Grove.
The information you gave us on political topicks, was, in some particulars, a confirmation of opinions entertained here, especially as to the influence of the Corsican; but the rumour of yesterday, brought by express was, that the Secret Session had been held in consequence of dispatches from our Minister in France, which confirmed the declaration that there should henceforth be no Neutrals; that the Decree should be rigidly enforced against us in common with others, and that any Nation, having a Minister at the Court of GB, should be considered enemies at war with France. So much for rumour—which also reported an act to have passed both houses of Congress laying an Embargo throughout the U.S. If all this should be true—What then? I am sure I can’t tell, or even guess from the complexion of your Congress, what effect any external occurrence will produce there. Some say the Senate are unanimous for war with France & the House of Representatives nearly so, for war with GB. A Committee of conference ought to decide the question between you, since the venerable President is so neutral. Alas! We learn from his own pen, his wish to retire from the Arena of political contention, that he may enjoy the security of domestic scenes, while the furies of war and discord, which he has let loose, are striving which shall do the most harm; not to a foreign enemy, but to our own dear Country. In critical times he has been known to call on the Mountain to cover him, and I hope the same friendly retreat may be reserved for him again. It is generally believed that for himself he has no idea of fighting, and is not a little surprised to find that any body should think him in earnest. Mr: Monroe is said to be astonished at the hue & cry for war so prevalent here; doubtless because his instructions were of a more pacifick tenor than the publick have been taught to believe. A language official and a language confidential has been heard of under a former Administration.
We have received the documents and a file of Newspapers; but I have not yet had time to read much of the debates. The Gun-boat system has undergone a tedious investigation, and there I think it would be best to leave it. But I speak after the manner of Men—having little knowledge of the subject, any more than common sense teaches, and what Peter Pindar says on the same, “Fleas are not Lobsters G—d-damn their souls.”
I shall be glad to receive your instructions as to the disposition of so much of your Real Estate in Quincy, which was leased for one year & which will expire on the first of April. If I can let the house and all the land together would it not be preferable to dividing it among many tenants? But if no person should apply for the house and farm, how shall I dispose of the land? I do not like Mr: Cook for a tenant, at any rate, and shall give him seasonable notice to quit. Shall I sell your fresh and Salt hay soon or wait till Spring? The Spring chance for a price being fairest, but I am afraid of Cooks horse or some one’s else being in great straits for food before the Winter is over—There is but a small quantity of fresh hay to steal or sell and the Salt hay is safe enough.
My wife & daughter are well and send love to Mrs: A—Give mine into the bargain. Your boy John is well and passed the day with us—My little daughter has just recovered from the Kine-pock, which she had very severely by the instrumentality of your friend the professor.
If you read the Col: Centinel, you need no private hints on the subject therein discussed between my two worthy and highly esteemed friends, the Doctors; Who shall decide when Doctors disagree? This is a very trite quotation, but it suits my purpose to a tittle tittle. I wish them well through with the scuffle, but will have no hand in prescribing for either.
We are all well. The young Col: is teaching our youth the discipline of angles and parrallelograms—He is one of my chusing, being myself on the Sub-school Committee. I like him well—So do all who know him, and I refrain from odious comparisons—
Compliments of the season to every friend I have in Washington. / Your’s
